18-09032-cgm   Doc 106-2    EXHIBIT A
                           Filed 09/18/19 Entered 09/18/19 15:44:23
                                   Pg 1 of 2
                                                                      Exhibit A
Client Number:    57                                  Invoice #:Sample                                             09/ 04/ 2019
Matter Number 18-09032-cgm
                  57-081           Doc 106-2        Filed 09/18/19 Entered 09/18/19 15:44:23                        Page 2 A
                                                                                                                    Exhibit
                                                            Pg 2 of 2
08/28/2019 MI          Prepare Order and Declaration to compel and for fees against Degenerro           1.50       450.00

                                                                                            ____________________
                                                                 Billable Hours/Fees              18.50   $5,550.00


                                                   Timekeepers Summary

 Name                                                                           Hours            Rate            Amount

 Michael Korsinsky                                                                1.30          $300.00           $390.00
 Marc Illish                                                                     16.10          $300.00          $4,830.00
 Samuel Diamantstein                                                              0.90          $300.00           $270.00
 Naami Davis                                                                      0.20          $300.00            $60.00
                                                                                                               ___________
                                                                         Total Fees                              $5,550.00



                                                        Cost Details

Date                 Description                                                                   Amount

Aug-15-19            Postage x 4                                                                       3.20
Aug-27-19            Travel Expenses- milage                                                         116.00
Aug-27-19            Travel Expenses- tolls                                                           16.23
                                                                                                ___________
                     Total Cost                                                                     $135.43
